Exhibit 10.1

GIBRALTAR INDUSTRIES, INC.

2005 EQUITY INCENTIVE PLAN

 

 

Award of Performance Units

 

 

THIS AWARD is made to             (the “Recipient”) as of             .

Recitals:

Effective as of April 1, 2005, Gibraltar Industries, Inc. (the “Company”)
adopted an equity based incentive plan known as the Gibraltar Industries, Inc.
2005 Equity Incentive Plan (the “Plan”).

An Award to the Recipient of (            ) Performance Units (the “Targeted
Performance Unit Award”) has been approved as provided for by the Plan. These
Performance Units will be converted to and paid in cash to the Recipient
provided that the Company achieves certain Performance Goals established by the
Committee. The actual number of Performance Units that the Recipient shall be
entitled to receive payment for shall be increased or decreased, depending on
the degree to which the Company achieves a level of performance which exceeds or
is less than Performance Goals established by the Committee; provided that the
number of additional Performance Units which may be credited to the Recipient
shall not exceed the number of Performance Units contained in the Targeted
Performance Unit Award with the result that maximum number of Performance Units
which the Recipient may receive payment for as a result of this Award is two
(2) times the number of Performance Units contained in the Targeted Performance
Unit Award.

The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.

The Award of Performance Units to the Recipient on the terms and conditions
contained in this instrument has been approved according to the terms of the
Plan.

Grant of Award:

NOW, THEREFORE, the Company hereby grants an Award of Performance Units to the
Recipient on the following terms and conditions:

1. Award of Performance Units. Subject to the terms and conditions of this Award
instrument (“Instrument”), the Recipient is hereby granted an Award of
Performance Units equal in number to the number of Performance Units contained
in the Targeted Performance Unit Award. The number of Performance Units which
the Recipient shall be entitled to be paid for shall be increased or decreased
based on the degree to which the Company has achieved or failed to achieve the
Performance Goals established by the Committee. Provided that the Recipient
satisfies the terms and conditions set forth in this Instrument, the Performance
Units awarded to the Recipient will be converted to cash and paid to the
Recipient as provided for in this Instrument. Any reference in this Instrument
to Performance Units shall be deemed to refer only to the Performance Units
granted pursuant to the Award reflected in this Instrument together with any
Dividend Equivalent Units attributable to such Performance Units and any
additional Performance Units credited to the Recipient with respect to the
Performance Units referred to above pursuant to the anti-dilution provisions of
the Plan.



--------------------------------------------------------------------------------

2. Restriction on Transfer. The Performance Units issued pursuant to this Award
shall be subject to the Restrictions on transfer set forth in Section 8.01 of
the Plan.

3. Performance Period and Performance Goals. The Performance Period for the
Performance Units contained in this Award shall be the period beginning
January 1, 2014 and ending December 31, 2014. The Performance Goal which shall
be in effect for the Performance Period shall be the achievement by the Company
of a return on invested capital (“ROIC”) for the Performance Period (hereinafter
the “Company ROIC”), which Company ROIC is equal to the Targeted ROIC the
Performance. The Targeted ROIC has been established by the Committee as     %.
The Company ROIC shall be equal to a fraction, the numerator of which is equal
to the sum of Net Income and Net Interest Expense; and the denominator of which
is an amount equal to the sum of the Monthly Average Debt and Monthly Average
Equity less Monthly Average Cash. At the discretion of the Committee, the
calculation of Company ROIC will be adjusted to remove the impact of net
restructuring charges, net other non-routine charges and discontinued operations
on the calculation of the Company RIOC. Net Income is as reported in the
Company’s consolidated financial statements, Net Interest Expense is interest
expense as reported in the Company’s consolidated financial statements, net of
the tax benefit of interest expense. Monthly Average Debt, Monthly Average
Equity and Monthly Average Cash are based on the average of the balances of
Debt, Equity and Cash, respectively, on the Company’s consolidated financial
statements as of the end of each calendar month during the thirteen (13) month
period beginning December 31, 2013 and ending December 31, 2014.

4. Payments to Employed Recipients. Except as otherwise provided in Section 9
below, if, prior to December 31, 2016 (hereinafter the “Vesting Date”), there
has not been a Change in Control and the Recipient is still in the employ of the
Company on the Vesting Date, the Company shall, no earlier than January 1, 2017
and no later than January 31, 2017 (such period being hereinafter the “Intended
Payment Period”), pay the Recipient, in cash or immediately available funds, an
amount equal to: (a) the number of the Performance Units (and related Dividend
Equivalent Units) which are deemed to have been earned by the Recipient for the
Performance Period (as determined pursuant to Section 7 hereof); multiplied by
(b) an amount equal to the average of the closing prices of one share of Common
Stock as reported by the Nasdaq Stock Exchange on each Business Day during the
period beginning October 1, 2016 and ending December 31, 2016 (such amount being
hereinafter the “Intended Performance Unit Valuation”).

5. Payment Upon Certain Terminations of Employment. Notwithstanding any
provisions of Section 6.10 of the Plan to the contrary and subject, in all
cases, to the provisions of the Omnibus Code Section 409A Compliance Policy
adopted by the Company effective January 1, 2009 and Section 9 below:

(a) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient terminates his employment with the Company after the end
of the Performance Period and after the Recipient has attained at least age
sixty (60) and completed at least five (5) years of service with the Company (as
determined under the rules governing years of service provided for by the
Company’s 401(k) plan) (any such Recipient who has attained at least age sixty
(60) and completed at least five (5) years of service being hereinafter a
“Retirement Eligible Recipient”); then (ii) the Company shall pay to the
Retirement Eligible Recipient during the Intended Payment Period, in cash or
immediately available funds, an amount equal to: (A) the number of the
Performance Units (and related Dividend Equivalent Units) which are deemed to
have been earned by the Retirement Eligible Recipient for the Performance Period
(as determined pursuant to Section 7 hereof); multiplied by (B) an amount equal
to the Intended Performance Unit Valuation;

 

2



--------------------------------------------------------------------------------

(b) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated prior
to the end of the Performance Period due to the Recipient’s death or Disability;
then (iii) the Company shall, no later than thirty (30) days following the date
the Recipient’s employment with the Company is terminated, pay to the Recipient
(or, in the case of the Recipient’s death, to the Recipient’s Beneficiary), in
cash or immediately available funds, an amount equal to: (A) the number of
Performance Units contained in the Targeted Performance Unit Award; multiplied
by (B) an amount equal to the average of the closing prices of one share of
Common Stock as reported by the Nasdaq Stock Exchange on each Business Day
occurring during the ninety (90) day period ending on the day immediately
preceding the date the Recipient’s employment with the Company is terminated;

(c) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated prior
to the end of the Performance Period by the Company “without cause” (as “cause”
is defined in Section 6(c) below) (whether or not the Recipient is a Retirement
Eligible Recipient): then (iii) the Company shall, no later than thirty
(30) days following the end of the Performance Period, pay to the Recipient (or,
in the case of the Recipient’s death, to the Recipient’s Beneficiary), in cash
or immediately available funds, an amount equal to: (A) the number of
Performance Units (and related Dividend Equivalent Units) which are deemed to
have been earned by the Recipient (as determined pursuant to Section 7);
multiplied by (B) an amount equal to the average of the closing prices of one
share of Common Stock as reported by the Nasdaq Stock Exchange on each Business
Day occurring during the ninety (90) day period ending on the last day of the
Performance Period;

(d) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated after
the end of the Performance Period, either due to the Recipient’s death or
Disability or by the Company “without cause” (as “cause” is defined in
Section 6(c) below) (whether or not the Recipient is a Retirement Eligible
Recipient); then (iii) the Company shall, no later than thirty (30) days
following the date the Recipient’s employment with the Company is terminated,
pay to the Recipient (or, in the case of the Recipient’s death, to the
Recipient’s Beneficiary), in cash or immediately available funds, an amount
equal to: (A) the number of Performance Units (and related Dividend Equivalent
Units) which are deemed to have been earned by the Recipient (as determined
pursuant to Section 7); multiplied by (B) an amount equal to the average of the
closing prices of one share of Common Stock as reported by the Nasdaq Stock
Exchange on each Business Day occurring during the ninety (90) day period ending
on the day immediately preceding the date the Recipient’s employment with the
Company is terminated; and

 

3



--------------------------------------------------------------------------------

(e) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated by the
Company “for cause” (as “cause” is defined in Section 6(c) below) after the end
of the Performance Period; and (iii) at the time the Recipient’s employment is
terminated, the Recipient is a Retirement Eligible Recipient; then (iv) the
Company shall, no later than thirty (30) days following the date the Recipient’s
employment with the Company is terminated, pay to the Retirement Eligible
Recipient, in cash or immediately available funds, an amount equal to: (A) the
number of Performance Units (and related Dividend Equivalent Units) which are
deemed to have been earned by the Retirement Eligible Recipient (as determined
pursuant to Section 7); multiplied by (B) an amount equal to the average of the
closing prices of one share of Common Stock as reported by the Nasdaq Stock
Exchange on each Business Day occurring during the ninety (90) day period ending
on the day immediately preceding the date the Recipient’s employment with the
Company is terminated.

6. Forfeiture of Performance Units Upon Certain Terminations of Employment. (a)
If: (i) prior to the Vesting Date, there has not been a Change in Control; and
(ii) the Recipient’s employment with the Company has been terminated prior to
the end of the Performance Period but after the Recipient has become a
Retirement Eligible Recipient; and (iii) the Recipient’s employment with the
Company has been terminated “for cause” (as “cause” is defined in Section 6(c)
below) or for any other reason other than the Recipient’s death or Disability or
a termination by the Company “without cause” (as “cause” is defined in
Section 6(c) below); then (iv) the Retirement Eligible Recipient shall forfeit
his right to payment for any Performance Units awarded pursuant to the terms of
this Instrument and the Company shall have no obligation to pay the Recipient
any amount with respect to such Performance Units.

(b) If: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated prior
to the Vesting Date (whether before or after the expiration of the Performance
Period) for any reason other than the Recipient’s death, the Recipient’s
Disability or a termination of the Recipient by the Company without “cause” (as
“cause is defined in Section 6(c) below); and (iii) at the time that the
Recipient’s employment is terminated, the Recipient is not a Retirement Eligible
Recipient; then (iv) the Recipient shall forfeit his right to payment for any
Performance Units awarded pursuant to the terms of this Instrument and the
Company shall have no obligation to pay the Recipient any amount with respect to
such Performance Units.

(c) For purposes of this Agreement, the term “cause” when used in the context of
a termination “for cause” or a termination “without cause” shall mean that the
Recipient has, in the determination of the Committee, engaged in egregious acts
or omissions which have resulted in material injury to the Company and its
business.

 

4



--------------------------------------------------------------------------------

7. Performance Units Deemed Earned. For purposes of determining the amount of
the payment to be made to the Recipient with respect to the Performance Units
awarded pursuant to this Instrument, the number of Performance Units deemed to
have been earned by the Recipient for the Performance Period shall be determined
by the Committee as soon as practicable following the end of the Performance
Period. To determine the number of Performance Units which shall be deemed to
have been earned by the Recipient, the Committee shall first determine the
Company’s ROIC for the Performance Period. The Committee shall compare the
Company ROIC for the Performance Period to the Targeted ROIC for the Performance
Period. If the Company ROIC for the Performance Period exceeds the Targeted ROIC
for the Performance Period, the number of Performance Units deemed to have been
earned by the Recipient with respect to such Performance Period shall be equal
to the number of Performance Units contained in the Targeted Performance Unit
Award, increased by a number of Performance Units (provided that the aggregate
number of Performance Units deemed to have been earned by the Recipient after
any such increase shall not in any event exceed two hundred percent (200%) of
the number of Performance Units contained in the Targeted Performance Unit
Award) equal to five percent (5.0%) of the total number of Performance Units in
the Targeted Performance Unit Award (or a pro-rata portion thereof) for each ten
(10) basis points (or a pro-rata portion thereof) by which the Company ROIC for
the Performance Period exceeds the Targeted ROIC for the Performance Period. If
the Company ROIC for the Performance Period is less than the Targeted ROIC for
the Performance Period and greater than the Company ROIC for the preceding
fiscal year (the Company ROIC for the fiscal year immediately preceding the
Performance period being hereinafter the “Prior Year ROIC”), the number of
Performance Units deemed to have been earned by the Recipient for the
Performance Period shall be equal to the number of Performance Units contained
in the Targeted Performance Unit Award, reduced by a number of Performance Units
equal to five percent (5.0%) of the total number of Performance Units in the
Targeted Performance Unit Award (or a pro-rata portion thereof) for each ten
(10) basis points (or a pro-rata portion thereof) by which the Targeted ROIC for
the Performance Period exceeds the Company ROIC for the Performance Period. If
the Company ROIC for the Performance Period is less than the Targeted ROIC for
the Performance Period and less than the Prior Year ROIC, the number of
Performance Units deemed to have been earned by the Recipient for the
Performance Period shall be equal to the number of Performance Units contained
in the Targeted Performance Unit Award, reduced by a number of Performance Units
equal to five percent (5.0%) of the total number of Performance Units in the
Targeted Performance Unit Award (or a pro-rata portion thereof) for each ten
(10) basis points (or a pro-rata portion thereof) by which the Targeted ROIC for
the Performance Period exceeds the Prior Year ROIC and further reduced by a
number of Performance Units equal to 10 percent (10.0%) of the total number of
Performance Units in the Targeted Performance Unit Award (or a pro-rata portion
thereof) for each ten (10) basis points (or a pro-rata portion thereof) by which
the Prior Year ROIC exceeds the Company ROIC for the Performance Period. If the
Company ROIC for the Performance Period is equal to the Targeted ROIC for the
Performance Period, the number of Performance Units deemed to have been earned
by the Recipient shall be equal to the number of performance Units contained in
the Targeted Performance Unit Award. No fractional Performance Units will be
earned or issued, and, instead, the award of Performance Units will be rounded
up or down to the nearest whole share. Notwithstanding the foregoing, for
purposes of determining the amount to be paid to the Recipient, the number of
Performance Units which are deemed to be earned by the Recipient may, as
contemplated by Section 6.08 of the Plan, be reduced by the Committee, in its
discretion, to take into account such additional factors as may be determined by
the Committee.

 

5



--------------------------------------------------------------------------------

8. Payment for Performance Units Upon a Change in Control. If a Change in
Control occurs after the end of the Performance Period, on the date the Change
in Control occurs the Recipient shall, subject to the provisions of Section 9
below, be paid, in cash or immediately available funds, an amount equal to the
number of Performance Units, if any, deemed to have been earned by the Recipient
pursuant to Section 4 hereof with respect to the Performance Period multiplied
by the Fair Market Value of one Share of Common Stock, determined as of the date
the Change in Control occurs. If a Change in Control occurs prior to the end of
the Performance Period, on the date the Change in Control occurs the Recipient
shall, subject to the provisions of Section 9 below, be paid, in cash or
immediately available funds, an amount equal to the number of Performance Units
contained in the Targeted Performance Unit Award multiplied by the Fair Market
Value of one Share of Common Stock, determined as of the date the Change in
Control occurs. Notwithstanding the foregoing, if any payment has been made to
any Recipient under the terms of Section 4, Section 5 or Section 6 above and
following the date any such payment is made a Change in Control occurs, the
Recipient shall not be entitled to any additional payment with respect to the
Performance Units awarded to the Recipient pursuant to the terms of this Award
as a result of the occurrence of the Change in Control.

9. Overall Limit on Amounts Paid to Recipient. Notwithstanding anything to the
contrary contained in this Instrument, the maximum amount payable to the
Recipient with respect to the Performance Units awarded pursuant to the terms of
this Instrument shall not exceed an amount equal to: (a) the total number of
Performance Units contained in the Targeted Performance Unit Award; multiplied
by (b) the grant date fair value of one Performance Unit as determined by the
Company as of the date the on which the Award is granted; multiplied by (c) five
(5).

10. Manner for Payment of Awards. All amounts required to be paid to a Recipient
in connection with the Performance Units reflected in this Award shall be paid
in one lump sum payment less applicable withholding taxes.

11. Applicability of the Plan. Except as otherwise provided by this Instrument,
the terms of the Plan shall apply to the Award described in this Instrument and
the rights of the Recipient with respect to such Award. This Instrument,
together with the Plan, contains all the terms and conditions of the Award
described herein and the rights of the Recipient with respect to such Award.

12. Notices. Any notices or other communications given in connection with this
Agreement shall be mailed, and shall be sent by registered or certified mail,
return receipt requested, to the indicated address as follows:

If to the Company:

Gibraltar Industries, Inc.

3556 Lake Shore Road

P.O. Box 2028

Buffalo, New York 14219

Attn: Corporate Secretary

If to the Recipient:

To the address of record

or to such changed address as to which either party has given notice to the
other party in accordance with this Section 9. All notices shall be deemed given
when so mailed, except that a notice of a change of address shall be deemed
given when received.

 

6



--------------------------------------------------------------------------------

13. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meaning provided to such terms by the Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first set forth above.

 

GIBRALTAR INDUSTRIES, INC.

By:

 

/s/ Paul M. Murray

 

7